Citation Nr: 1636570	
Decision Date: 09/19/16    Archive Date: 09/27/16

DOCKET NO.  10-12 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disability.
 
2.  Entitlement to service connection for a kidney disability, to include as secondary to the Veteran's service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel




INTRODUCTION

The Veteran served on active duty from January 1966 to January 1968.

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  In April 2015, the Board remanded the claims for additional development.

This appeal was processed using the VBMS and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  


FINDINGS OF FACT

1.  The Veteran does not have a knee disability that was caused by his service.

2.  The Veteran does not have a kidney disability that has been caused by his service, or that was caused or aggravated by his service-connected diabetes mellitus, type 2.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a knee disability have not been met.  38 U.S.C.A. §§ 1110, 5108 (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

2.  The criteria for service connection for a kidney disability have not been met.  38 U.S.C.A. §§ 1110, 5108 (West 2014 & Supp. 2015); 38 C.F.R. § 3.310 (2005); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran asserts that he has knee disability due to his service, and that he has a kidney disability that is related to service-connected disability.  

Specifically, he argues that he has a kidney disability due to his service-connected diabetes mellitus.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted on the basis of a post-service initial diagnosis of a disease, when "all of the evidence, including that pertinent to service, establishes that the disease was incurred during service."  See 38 C.F.R. § 3.303(d).

With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Id.  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  Id.  For this purpose, a chronic disease is one listed at 38 C.F.R. § 3.309(a), to include arthritis.  See Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013) (holding that the term "chronic disease in 38 C.F.R. § 3.303(b) is limited to a chronic disease listed at 38 C.F.R. § 3.309(a)).  A grant of service connection under 38 C.F.R. § 3.303(b) does not require proof of the nexus element; it is presumed.  Id. 

Service connection may be granted, on a secondary basis, for a disability, which is proximately due to, or the result of an established service-connected disorder.  38 C.F.R. § 3.310 (2015).  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 C.F.R. part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  38 C.F.R. § 3.310(b).

Service connection is currently in effect for PTSD, diabetes mellitus, type 2, keratoconjunctivitis sicca, and erectile dysfunction.  

The Veteran's service treatment records do not show treatment for knee or kidney symptoms, or a diagnosis involving a knee or kidney disorder.  The Veteran's separation examination report, dated in January 1968, shows that his abdomen and viscera, and lower extremities, were clinically evaluated as normal.  There was no finding, notation, or diagnosis involving a knee or either of his kidneys.  

As for the post service medical evidence, VA progress notes, dated between January 1968 and 2015, show treatment for knee symptoms beginning in January 2001, at which time the Veteran reported that he had just undergone knee surgery.  This evidence indicates that in 2007, he underwent a bilateral total knee arthroplasty (TKA).  

Post-service medical reports state that the Veteran had an employment history of 25 years as a firefighter.  See e.g., June 2005 QTC examination report; April 2008 VA examination report; August 2015 VA disability benefits questionnaire.   

A QTC examination report, dated in July 2009, shows the following: the Veteran reported having urinary incontinence with no pad needed.  He stated that he did not require the use of an appliance.  The report notes, "He relates a kidney problem resulting in urinary frequency related to prostate enlargement.  This problem has been present for two years."  There have been no complications.  He is not on dialysis.  During the day he urinates nine times at intervals of one hour.  At night he urinates three times at two hour intervals.  He is status post left knee replacement and right knee unicompartment replacement.  The examiner concluded that for the claimed kidney condition, the diagnosis was prostate enlargement with urinary frequency.  The renal condition is not a complication of diabetes because BUN and creatinine are normal and there is no proteinuria.  The Veteran does not have any diabetic condition that is worsened or increased by diabetes.  

In April 2015, the Board remanded the claims for additional development, to include affording the Veteran examinations, and to obtain etiological opinions.

A VA knee and lower leg conditions disability benefits questionnaire (DBQ), dated in August 2015, shows the following: the Veteran's e-folder (VBMS or Virtual VA) folder had been reviewed.  The diagnoses were knee replacement surgery, right and left side, with dates of diagnoses of 2007.  The Veteran reported a long history, of up to 20 years, of bilateral knee pain.  In 2007, he underwent partial bilateral knee replacement surgery, following steroid and hyaluronic acid injections.  He later underwent a total left knee replacement, in 2008.  He had been a firefighter for 25 years.  

The examiner concluded that the Veteran's bilateral knee replacement surgery is less likely as not (less than 50/50 probability) caused by or a result of his service.  The examiner explained that the Veteran's STRs (service treatment records) do not suggest the onset of a knee disability while in service, as they are silent for a right or left knee injury, chronic or recurrent complaints, diagnoses, or treatment.  In addition, the Veteran reported that the onset of his knee complaints occurred significantly post-service, i.e., "up to 20 years ago."  The examiner noted that VA records make mention of a knee disability in 2007.  An associated November 2007 VA progress note shows that the Veteran's medical history included DJD (degenerative joint disease) of the knees, status post recent surgery, doing well, and obesity.  

In an addendum, dated in September 2015, the examiner stated that the etiology of the Veteran's current knee disability is bilateral total knee replacement secondary to osteoarthritis.  

A VA kidney conditions disability benefits questionnaire (DBQ), dated in September 2015, shows the following: the Veteran's claims file had been reviewed.  The Veteran does not have a history of a kidney condition.  The Veteran denied pursuing this issue after his initial denial; the report indicates that he claimed to have no knowledge as to how this claim is on appeal.  He stated, "They told me I didn't have kidney disease so I let it go."  The examiner stated that there is no evidence of a current kidney disability, with no recorded creatinine abnormality documented from 1990 to the present, no recorded BUN abnormality from 1990 to the present, and a minimally-abnormal EGFR in 2013 and 2014, with all remaining readings from 1990 to the present in the normal range.  There is no documentation of a current renal condition on the Veteran's current problem list.  He has not required the care of a nephrologist either as documented in VA records nor by non-VA providers, as per his report.  STRs are silent for any renal disability, diagnosis, or treatment.  No opinion is required as no renal condition is found.

The DBQ further shows that the examiner stated that there is no history of renal dysfunction, urolithiasis, urinary or kidney infection, kidney transplant or removal, or tumors or neoplasms.  There are no other pertinent physical findings, complications, conditions, signs or symptoms.  Laboratory studies are normal.  There is no objective evidence of diagnosis of, or treatment for, chronic kidney disease.  A diagnosis is not established, therefore, a medical opinion is not indicated.

The Board finds that the claims must be denied.  The Veteran is not shown to have received treatment for, or a diagnosis involving, knee or kidney symptoms during service.  There is no other relevant evidence of any of the claimed symptoms during service.  Neither a knee disorder, nor a kidney disorder, are shown in his January 1968 separation examination report; no relevant complaints or symptoms are noted in the report.  Therefore, a relevant chronic condition is not shown during service.  See 38 C.F.R. § 3.303(a).  

With regard to the claim for a kidney disability, although the Veteran stated during his most recent examination that he did not know why this issue was on appeal, as there is no record to show that he withdrew this claim, it remains on appeal.  See 38 C.F.R. § 20.204 (2015); DeLisio v. Shinseki, 25 Vet. App. 45, 57 (2011).  

With regard to the claim for the existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that section 1110 of the statute requires the existence of a present disability for VA compensation purposes); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  

Here, the July 2009 QTC examination report, which was apparently not available to the September 2015 VA examiner, showed that although the Veteran reported having "a kidney problem," his only reported symptoms pertained to urinary frequency, which, in turn, he related to prostate enlargement.  The examiner stated that the Veteran's "renal condition" is not a complication of diabetes, and that the Veteran does not have any diabetic condition that is worsened or increased by the diabetes.  

An etiological opinion should be viewed in its full context, and not characterized solely by the medical professional's choice of words.  Lee v. Brown, 10 Vet. App. 336, 338 (1997); Acevedo v. Shinseki, 25 Vet. App. 286, 293-94 (2012).  When read in context, this report does not show that the Veteran was found to have a kidney disability.  

Specifically, there is no medical evidence of a kidney disorder of record prior to the July 2009 QTC report, the examiner stated that the Veteran's BUN and creatinine were normal, and that the Veteran does not have proteinuria, and the diagnosis was prostate enlargement with urinary frequency.  Accordingly, this report does not show the existence of a kidney disorder.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (recognizing the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence").  In addition, the most recent and probative medical evidence is the September 2015 VA kidney DBQ, which shows that the examiner determined that the Veteran does not have a kidney disorder.   

This opinion is considered highly probative, as this opinion is shown to have been based on a review of the Veteran's claims file, and as it contains a sufficient explanation for the conclusion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000); Neives-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  The Board therefore finds that the preponderance of the evidence is against the claim, and that the claim must be denied.  Degmetich; Gilpin.

The Board has also considered whether or not the Veteran has a prostate disability manifested by urinary or other symptoms, and, if so, whether or not service connection for a prostate disability is warranted.  Specifically, during the Veteran's July 2009 QTC examination, the examiner noted, "He relates a kidney problem resulting in urinary frequency related to prostate enlargement."  The Veteran reported a two-year history of these symptoms.  The diagnosis portion of the QTC examination report noted "prostate enlargement with urinary frequency."  VA progress notes also include findings of an enlarged prostate, and show complaints of urinary frequency.  

However, service connection for is not warranted for a prostate disability.  VA generally does not grant service connection for symptoms which have not been associated with trauma or a disease process.  See generally Savage v. Gober, 10 Vet. App. 488, 495-97 (1997) (stating that a layperson is not competent to provide evidence that the observable symptoms are manifestations of chronic pathology or diagnosed disability, unless such a relationship is one to which a lay person's observation is competent); see also Degmetich; Gilpin.  The Veteran's service treatment records do not show that he was treated for prostate symptoms, or diagnosed with a prostate disability.  Notwithstanding that the "diagnosis" portion of the July 2009 QTC examination report notes "prostate enlargement with urinary frequency," there were no findings of a disease process or trauma affecting the prostate.  Lee; Acevedo; Savage.  The VA progress notes dated prior to the July 2009 QTC report do not show that the Veteran had been diagnosed with a prostate disorder.  Furthermore, the July 2009 QTC examination report is over seven years old.  None of the subsequently-dated VA progress notes show that the Veteran has been diagnosed with a prostate disorder.  A prostate disorder was not diagnosed in the Veteran's September 2015 VA kidney DBQ, which is the most recent and probative evidence of record.  See Boggs v. West, 11 Vet. App. 334, 344 (1998) (holding that the Board may adjudge a more recent medical opinion to have greater probative value, particularly where the subsequent examiner had additional evidence available in rendering the opinion).  

Finally, the Board notes that although the Veteran has service in Vietnam, prostate cancer (for which presumptive service connection may be granted based on the presumption of exposure to Agent Orange) is not shown, and that even if a prostate disability (other than cancer) were shown, there is no competent opinion of record associating a prostate disorder (other than cancer) with the Veteran's service, or with a service-connected disability.  See 38 U.S.C.A. § 1116(f) (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2015).  Accordingly, service connection for a prostate disability is not warranted.  Degmetich; Gilpin. 

With regard to the claim for a bilateral knee disability, the post-service medical evidence shows that a knee condition is first shown in 2007.  During his August 2015 VA examination , the Veteran reported a long history, of "up to 20 years," of bilateral knee pain, i.e., in about 1995.  

This indicates that his knee symptoms began about 27 years after separation from service.  

This lengthy period of time is a factor that weighs against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed.Cir.2000) (the Board may consider the absence of medical complaints or treatment over prolonged periods).  There is no competent opinion in support of the claim.  The only competent opinion is found in the August 2015 VA DBQ, and this opinion weighs against the claim.  This opinion is considered highly probative, as this opinion is shown to have been based on a review of the Veteran's claims file, and as it contains a sufficient explanation for the conclusion.  Prejean; Neives-Rodriguez.  Simply stated, at some point the Veteran's own prior statements provide evidence against his claim.

Accordingly, the Board finds that the preponderance of the evidence is against the claims, and that the claims must be denied. 

With regard to the appellant's own contentions, although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the Veteran has not asserted that he had any relevant symptoms during service; he has indicated that his kidney symptoms began in about 2007, and that his knee symptoms began in about 1995.  See July 2009 QTC examination report; August 2015 VA knee and lower leg DBQ.  As to the specific issues in this case, they fall outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Veteran's service treatment reports and post-service medical records have been discussed.  The only relevant diagnosed condition is bilateral status post knee replacement secondary to degenerative joint disease, which is not shown during service, or until well after service.  A kidney disability, to include a prostate disorder manifested by urinary symptoms, is not shown.  Etiological opinions have been obtained that weigh against the claims.  Given the foregoing, the Board finds that the medical evidence outweighs the appellant's contentions to the effect that he has the claimed conditions due to his service.  Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997). 

The Board has considered the doctrine of reasonable doubt, however, as is stated above, the preponderance of the evidence is against the appellant's claims, and the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist

There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  In this case, the Veteran has indicated no such records and all pertinent records have been obtained.

The RO also provided assistance to the appellant as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  It appears that all known and available service treatment reports, and post-service records relevant to the issues on appeal have been obtained and are associated with the Veteran's claims files.  The RO has obtained the Veteran's VA and non-VA records.  The Veteran has been afforded examinations, and etiological opinions have been obtained.  

In April 2015, the Board remanded these claims.  The Board directed that any outstanding VA treatment records be obtained.  VA progress notes, dated up to 2015, were subsequently obtained.  The Board further directed that the Veteran be afforded VA examination to determine the etiology of any current bilateral knee disability.  In August 2015, this was done.  Finally, the Board directed that the claims file and a copy of this remand be forwarded to the individual who conducted the Veteran's examination in 2009, or another examiner if that individual was unavailable, to provide an addendum opinion.  It appears that the 2009 examiner was not available, and in September 2015, the Veteran was afforded a VA examination.  The examiner concluded that the Veteran does not have a kidney disability.  Under the circumstances, the Board finds that there has been substantial compliance with its remand.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).
ORDER

Service connection for a knee disability, and a kidney disability, is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


